Title: To Thomas Jefferson from Elijah Clarke, 10 October 1803
From: Clarke, Elijah
To: Jefferson, Thomas


          
            Sir— 
            Wooburn. October. the 10. 1803.
          
          I have taken the liberty of writing you on a subject highly interesting to the Citizens of our state, and perhaps not more so, than to those of Tennesee & Kentucky—An attempt will probably be made at our next legislature, to improve the navigation of the Savanah river, between the towns of Augusta & Petersburg—The intelligent & enterpriseing part of our Citizens, are turning their attention to this great source of wealth—Indeed political economy is daily becomeing more, & more, the topic both of individual & publick discussion—The opening of a road from Knoxville in Tennesee, to the town of Petersburg, is a measure inseperably connected with the navigation of the River. The people here have been lead to expect, that the federal government, apprized of the vast & extensive field of improvement, which this road would open, alike to the Western & Atlantic states, would ere this, have effected it. This expectation though somewhat weakened, is not lost sight of,—But the business still remains in an unimproved, or infant state, and we are as yet uninformed of the real intentions of the federal government in relation to it—a knowledge of their views, would naturally aid us in our legislative deliberations, at the succeeding session—The interest Sir, which you have uniformly taken in the political prosperity of the remotest parts of the union, is a sure pledge that no request which has for its object the “publick good,” will ever be heard of by you either reluctantly, or with none effect—A conviction of this truth, together with the magnitude of the object, must be my apology for troubling you at this time—Our Legislature meets on the first Monday in November, where I shall be in a legislative capacity.
          I have the honour to be with Sentiments of the highest respect & Esteem, Your Excellenceys Friend & obedient Servent
          
            
              Elijah Clarke
            
          
        